   Case 1:21-cr-00001-LPS Document 28 Filed 01/04/21 Page 1 of 3 PageID #: 61



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA
                                                         Criminal Action No.     1 l - () \ - \.J NPr;
       V.


SAMUEL GULICK,

               Defendant.

                                                                                   JAN - 4 2021
                                         INFORMATION
                                                                        1J ~ n1~TPIC c011~- r,c-
     The United States Attorney for the District of Delaware charges 1fiar: ·         · r-       ·
                                                                                                     •   ..,   ,



                                          COUNT ONE
       On or about January 3, 2020, in the District of Delaware, and elsewhere, the defendant,

SAMUEL GULICK, intentionally damaged and destroyed the property of a facility, namely, the

Planned Parenthood clinic located on Delaware Avenue in Newark, Delaware and attempted to

do so, because such facility provided reproductive health services, all in violation of Title 18,

United States Code, Section 248(a)(3).

                                          COUNT TWO

       On or about January 3, 2020, in the District of Delaware, and elsewhere, the defendant,

SAMUEL GULICK, did knowingly make a firearm, that is: a destructive device as defined by 26

U.S.C. § 5845(a)(8) and (f)(l)(A), which was not registered to the defendant in the National

Firearms Registration and Transfer Record, as required by 26 U.S.C. § 5841 , all in violation of

26 U.S.C. 5861(d).

                                  NOTICE OF FORFEITURE

       The allegations contained in Count One of this Information are hereby re-alleged and

incorporated by reference into this Notice for purpose of alleging forfeiture pursuant to Title 18,
   Case 1:21-cr-00001-LPS Document 28 Filed 01/04/21 Page 2 of 3 PageID #: 62



United States Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c).

        1.     Upon conviction of Count One of this Information, SAMUEL GULICK, shall

forfeit to the United States, (1) any property, real or personal, which constitutes or is derived from

proceeds traceable to these offenses, pursuant to Title 18, United States Code, Section 981 (a)(l )(C)

and Title 28, United States Code, Section 2461 (c); (2) any property constituting, or derived from,

proceeds the defendant obtained directly or indirectly as a result of these offenses, pursuant to Title

18, United States Code, Section 982(a)(2)(B); and (3) any explosive materials involved or used or

intended to be used in committing these offense, pursuant to Title 18, United States Code, Section

844(c) and Title 28, United States Code, Section 2461(c). The United States will also seek a

forfeiture money judgment against the defendant equal to the value of: (1) any property, real or

personal, which constitutes or is derived from proceeds traceable to these offenses and (2) any

property constituting, or derived from, proceeds the defendant obtained directly or indirectly as a

result of these offenses.




                                                  2
Case 1:21-cr-00001-LPS Document 28 Filed 01/04/21 Page 3 of 3 PageID #: 63




         2.      If any of the property described above as being subject to forfeiture, as a result of

  any act or omission of the defendant:

         (a) cannot be located upon the exercise of due diligence;
         (b) bas been transferred or sold to, or deposited with, a lhird party;
         (c) has been placed beyond the jurisdiction of the court;
         (d) has been substantially diminished in value; or
         (e) has been commingled with other property \\hich cannot be divided without difficult}:

  the defendant shall forfeit to the United States any other property of the defendant, up to the

  value of the property described above. pursuant to Title 21 United States Code, Sectfon 853(p).



                                              DAVrD C. WEISS
                                              UNITED STATES A1           Rl\fEY


                                          B
                                              Adrienne Dcdjinou
                                              Assistant United States Artomc)




              I{)      II
  Dated: ______,___.2020




                                                   3
